DETAILED ACTION


Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the restriction requirements, Applicant is required to elect one Group and one Species including corresponding claim(s) from Species A, B, C, and D.


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-7, 10-11, 19-20, drawn to method for preparing crosslinked nanoparticle thin film, classified in H01L51/0003.
Group II, claims 13-18, 21, drawn to a thin film optoelectronic device, classified in H01L51/42.
Group III, claims 22, drawn to a crosslinked nanoparticle thin film, classified in H01L51/0587.
Group IV, claims 23, drawn to a thin film transistor, classified in H01L51/0566.



This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in WANG (Controlled Fabrication of Cross-Linked Nanoparticles/Polymer Composite Thin Films through the Combined Use of Surface-Initiated Atom Transfer Radical Polymerization and Gas/Solid Reaction). 
WANG teaches a crosslinked nanoparticle thin film (see the Cross-Linked Nanoparticles/Polymer Composite Thin Films in WANG) (Examiner’s Note: Regarding the method limitations in the product claims, the method limitations are directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)). 

Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Upon election of a Group above, Applicant is further required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species A, an electroluminescent device.
Species B, a thin film photovoltaic. 
Species C, a thin film light detector. 
Species D, a thin film transistor.

The above species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The common technical feature in all species is as follows: a crosslinked nanoparticle thin film. 
This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in WANG (Controlled Fabrication of Cross-Linked Nanoparticles/Polymer Composite Thin Films through the Combined Use of Surface-Initiated Atom Transfer Radical Polymerization and Gas/Solid Reaction). 
WANG teaches a crosslinked nanoparticle thin film (see the Cross-Linked Nanoparticles/Polymer Composite Thin Films in WANG) (Examiner’s Note: Regarding the method limitations in the product claims, the method limitations are directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)).



Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726